DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 13 in line 4, the phrase “the distal end 119” should read --the distal end 321--.  On page 13 in line 8, the phrase “the distal end 319” should read --the distal end 321--.  On page 13 line 9, the phrase “the bolt 717” should read --the bolt 317--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of U.S. Patent No. 11165175. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in the structures of the two claims is the threaded fastener in claims 1 and 4 of the instant application being a set screw in claims 1 and 4 of U.S. Patent No. 11165175, but it is obvious to replace the set screw with any type of threaded fastener.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11165175. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 10, 12, 17-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litchfield (GB2367960A).
With regard to claim 1, Litchfield teaches, as shown in figures 1a-1b: “A mechanical grounding clamp 10, comprising: a body 11 having an upper plate (right plate of 11 in figure 1a), a lower plate (left plate of 11 in figure 1a), and a connecting portion (portion connecting the upper and lower plates in figure 1a) connecting the upper plate to the lower plate, the upper plate including a threaded hole 13 therethrough and the lower plate being spaced apart from the upper plate and having an inner surface 12; a fastener 16a mateable with the threaded hole 13 in the upper plate and having a proximal end (right end of 16a in figure 1b) and a distal end (left end of 16a in figure 1b), the distal end being extendable through the threaded hole 13 of the upper plate and toward the inner surface 12 of the lower plate, the fastener 16 configured to removably secure the body 11 to a grounding wire 19 and to removably secure the body 11 to a grounded member 30 positionable between the distal end of the fastener 16a and the inner surface 12 of the lower plate; and a threaded nut 21 on the fastener 16 and displaceable along the fastener 16a to secure the grounding wire to an outer surface (right-most surface of 11 in figure 1b) of the upper plate of the body 11”.

With regard to claim 5, Litchfield teaches: “The mechanical grounding clamp of claim 1”, as shown above.
Litchfield also teaches, as shown in figures 1a-1b: “wherein the proximal end (right end of 16 in figure 1a) of the fastener  includes a hex pocket 14 for tightening and removing the fastener 16”.

With regard to claim 7, Litchfield teaches: “The mechanical grounding clamp of claim 1”, as shown above.
Litchfield teaches, as shown in figures 1a-2e: “wherein the upper plate (top plate of 210 in figure 2a) of the body has a second threaded hole (right 13 in figure 2a) therethrough, the mechanical grounding clamp 210 further comprising a second fastener (right 16 in figure 2a) mateable with the second threaded hole in the upper plate and having a proximal end (top end of right 16 in figure 2a) and a distal end (bottom end of right 16 in figure 2a), the distal end of the second fastener being removably extendable through the second threaded hole of the upper plate and toward the inner surface of the lower plate, and a second nut (nut on right 16 in figure 2a) on the second fastener and displaceable along the second fastener”.

With regard to claim 10, Litchfield teaches: “The mechanical grounding clamp of claim 1”, as shown above.
Litchfield also teaches, as shown in figure 1a: “wherein the fastener 16 is a bolt”.

With regard to claim 12, Litchfield teaches, as shown in figures 1a-2e: “A mechanical grounding clamp 10, comprising: a body 11, having an upper plate (right plate in figure 1a), a lower plate (left plate in figure 1a), and a connecting portion (running between upper and lower plates in figure 1a) extending between the upper plate to the lower plate, the upper plate including two threaded holes 13 therethrough, and the lower plate being spaced apart from the upper plate and having an inner surface 12; a first fastener (left 16 in figure 2a) mateable with a first one of the threaded holes in the upper plate and having a proximate end (top end of 16 in figure 2a) and a distal end (bottom end of 16 in figure 2a), the distal end of the first fastener being removably extendable through the first one (left 13 in figure 2a) of the threaded holes of the upper plate and toward the inner surface 12 of the lower plate; a second fastener (right 16 in figure 2a) mateable with a second one of the threaded holes in the upper plate and having a proximate end (top end of 16 in figure 2a) and a distal end (bottom end of 16 in figure 2a), the distal end of the second fastener being removably extendable through the second one (right 13 in figure 2a) of the threaded holes of the upper plate and toward the inner surface 12 of the lower plate; and the first and second fasteners 16 configured to removably secure the body 11 to a lug 18 of a grounding wire 19 and to removably secure the body 11 to a grounded member 30 positioned between the distal ends of the first and second fasteners 16 and the inner surface 12 of the lower plate”.

With regard to claim 17, Litchfield teaches: “The mechanical grounding clamp of claim 12”, as shown above.
Litchfield teaches, as shown in figure 1b-2a: “further comprising a threaded nut 21 on each of the first and second fasteners 16 and displaceable along the respective fastener 16”.

With regard to claim 18, Litchfield teaches: “The mechanical grounding clamp of claim 12”, as shown above.
Litchfield also teaches, as shown in figures 1a-1b: “wherein the proximal ends (right end of 16 in figure 1a) of each of the first and second fasteners 16 includes a hex pocket 14 for tightening and removing the respective fastener 16”.

With regard to claim 19, Litchfield teaches, as shown in figures 1a-2e: “A method for grounding a structure, comprising steps of: attaching a grounding conductor 19 to a structure to be grounded 30; providing a grounding clamp 10 comprising a body 11 having an upper plate (right plate of 11 in figure 1a) connected to a lower plate (left plate of 11 in figure 1a), the upper plate having a threaded hole 13 therethrough and an outer surface (rightmost surface of 11 in figure 1a), the lower plate being spaced apart from the upper plate and having an inner surface, and a fastener 16 mateable with 17Docket No. 208-111USDIVCON the threaded hole 13 in the upper plate and having a proximal end (right end of 16 in figure 1a) and a distal end (left end of 16 in figure 1a), the distal end removably extendable through the threaded hole 13 of the upper plate and toward the inner surface 12 of the lower plate; engaging a threaded nut 21 onto the fastener 16; positioning the grounding conductor 19 adjacent to the outer surface of the upper plate and a grounded member 30 between the upper plate and the lower plate; driving the fastener 16 through the threaded hole 13 toward the grounded member 30 to secure the body 11 to the grounded member 30 and the grounding conductor 19, wherein the grounded member 30 is secured between the distal end of the fastener 16 and the inner surface 12 of the lower plate; and translating the threaded nut 21 along the fastener 16, toward the distal end of the fastener 16, to secure the grounding conductor 19 against the outer surface of the upper plate of the body 11”.

With regard to claim 20, Litchfield teaches: “The method of claim 19”, as shown above.
Litchfield also teaches, as shown in figures 1a-2e: “wherein the grounding conductor 19 comprises a lug 18, the lug 18 having a mounting hole (where the fastener 16A passes through 18 in figure 1b) sized to permit the fastener 16A to pass freely therethrough, and wherein the method further comprising steps of positioning the lug 18 with the fastener 16A through the mounting hole”.

With regard to claim 22, Litchfield teaches: “The method of claim 19”, as shown above.
Litchfield also teaches, as shown in figures 1a-2e: “wherein the upper plate of the body 11 defines a second threaded hole (right 13 in figure 2a) therethrough, the grounding clamp 10 further comprising a second fastener (right 16 in figure 2a) mateable with the second threaded hole in the upper plate and having a proximal end (top end of the second fastener in figure 2a) and a distal end (bottom end of second fastener in figure 2a), the distal end 18Docket No. 208-111USDIVCON of the second fastener being extendable through the second threaded hole of the upper plate and toward the inner surface 12 of the lower plate, and wherein the method further comprising steps of driving the second fastener through the second threaded hole toward the grounded member 30 to secure the body 11 to the grounded member 30 and the grounding conductor 19, and translating a second threaded nut 21 along the second fastener, toward the distal end of the second fastener”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Litchfield (GB2367960A).
With regard to claim 2, Litchfield teaches: “The mechanical grounding clamp of claim 1”, as shown above.
Litchfield does not teach: “wherein the inner surface of the lower plate has a surface area greater than a surface area of the outer surface of the upper plate”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the lower plate to have a surface area greater than a surface area of the outer surface of the upper plate in order to make a better connection with the grounded member.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 3, Litchfield teaches: “The mechanical grounding clamp of claim 1”, as shown above.
Litchfield also teaches, as shown in figures 1a-2e: “wherein the mechanical grounding clamp 10 has a height defined between an outer surface (left-most surface of 11 in figure 1b) of the lower plate opposite the inner surface 12 and the outer surface (right-most surface of 11 in figure 1b) of the upper plate… less than a length of the lower plate”.
Litchfield does not teach: “wherein the height is less than a width of the lower plate”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the body so that the height is less than a width of the lower plate in order to make the body more compact.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 4, Litchfield teaches: “The mechanical grounding clamp of claim 1”, as shown above.
Litchfield does not teach: “wherein the distal end of the fastener has a cup point”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the distal end of the fastener to have a cup point in order to more evenly distribute the force of the fastener on the grounded member.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 13, Litchfield teaches: “The mechanical grounding clamp of claim 12”, as shown above.
Litchfield does not teach: “wherein the lug is positioned between the distal ends of the first and second fasteners and the inner surface of the lower plate”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the lug to be between the distal ends of the first and second fasteners and the inner surface of the lower plate in order be able to connect the lug to the mechanical grounding clamp without needing to drill holes in the lug.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 14, Litchfield teaches: “The mechanical grounding clamp of claim 12”, as shown above.
Litchfield also teaches, as shown in figures 1a-2e: “wherein the mechanical grounding clamp 10 has a height defined between an outer surface (left-most surface of 11 in figure 1b) of the lower plate opposite the inner surface 12 and an outer surface (right-most surface of 11 in figure 1b) of the upper plate, wherein the height is… less than a length of the lower plate”.
Litchfield does not teach the height being “less than a width of the lower plate”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the body so that the height is less than a width of the lower plate in order to make the body more compact.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 15, Litchfield teaches: “The mechanical grounding clamp of claim 14”, as shown above.
Litchfield does not teach: “wherein the inner surface of the lower plate has a surface area greater than a surface area of the outer surface of the upper plate”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the lower plate to have a surface area greater than a surface area of the outer surface of the upper plate in order to make a better connection with the grounded member.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 6, 8-9, 11, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Litchfield (GB2367960A) in view of Kossak et al. (7,988,464).
With regard to claim 6, Litchfield teaches: “The mechanical grounding clamp of claim 1”, as shown above.
Litchfield does not teach: “further comprising at least one washer between the threaded nut and the upper plate of the body”.
In the same field of endeavor before the effective filing date of the claimed invention, Kossak teaches, as shown in figure 9: “further comprising at least one washer (between 20 and 114 in figure 9) between the… nut (bottom of 50 in figure 9) and the upper plate 114 of the body 110”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kossak with the invention of Litchfield in order to prevent damage to the grounding wire by the nut.  Also, the use of washers with nuts and bolts is well known.

With regard to clam 8, Litchfield teaches: “The mechanical grounding clamp of claim 7”, as shown above.
Litchfield does not teach: “further comprising a first washer between the threaded nut and the upper plate of the body and a second washer between the second threaded nut and the upper plate of the body”.
In the same field of endeavor before the effective filing date of the claimed invention, Kossak teaches, as shown in figure 5: “further comprising a first washer (between the bottom of left 50 and 20 in figure 5) between the… nut (bottom of left 50 in figure 5) and the upper plate 12 of the body 110 and a second washer (between the bottom of the right 50 and 20 in figure 5) between the second… nut (bottom of right 50 in figure 5) and the upper plate 12 of the body 110”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kossak with the invention of Litchfield in order to prevent damage to the grounding wire by the nut.  Also, the use of washers with nuts and bolts is well known.

With regard to claim 9, Litchfield teaches: “The mechanical grounding clamp of claim 1”, as shown above.
Litchfield does not teach: “wherein the fastener is a set screw”.
In the same field of endeavor before the effective filing date of the claimed invention, Kossak teaches, as shown in figures 4-7: “wherein the fastener 50 is a set screw”.

With regard to claim 11, Litchfield teaches: “The mechanical grounding clamp of claim 1”, as shown above.
Litchfield does not teach: “wherein the inner surface of the lower plate is a flat continuous surface without holes”.
In the same field of endeavor before the effective filing date of the claimed invention, Kossak teaches, as shown in figure 4: “wherein the inner surface 132 of the lower plate 130 is a flat continuous surface without holes”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kossak with the invention of Litchfield in order to increase pressure on the connection between the clamp and the grounded member by preventing deformation away from the fastener.

With regard to claim 16, Litchfield teaches: “The mechanical grounding clamp of claim 15”, as shown above.
Litchfield does not teach: “wherein the inner surface of the lower plate is a flat continuous surface without holes”.
In the same field of endeavor before the effective filing date of the claimed invention, Kossak teaches, as shown in figure 4: “wherein the inner surface 132 of the lower plate 130 is a flat continuous surface without holes”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kossak with the invention of Litchfield in order to increase pressure on the connection between the clamp and the grounded member by preventing deformation away from the fastener.

With regard to claim 21, Litchfield teaches: “The method of claim 19”, as shown above.
Litchfield does not teach: “further comprising a step of positioning at least one washer on the fastener adjacent to the threaded nut before driving the fastener through the threaded hole”.
In the same field of endeavor before the effective filing date of the claimed invention, Kossak teaches, as shown in figure 9: “further comprising a step of positioning at least one washer (between 20 and 114 in figure 9) on the fastener adjacent to the… nut (bottom of 50 in figure 9) before driving the fastener 50 through the threaded hole (where 50 extends through 130 in figure 9)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kossak with the invention of Litchfield in order to prevent damage to the grounding wire by the nut.  Also, the use of washers with nuts and bolts is well known.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831